EXHIBIT (e)(4)(b) SCHEDULE B EATON VANCE MUTUAL FUNDS TRUST AMENDED AND RESTATED DISTRIBUTION AGREEMENT August 9, 2010 Name of Fund Distribution Fee Payable Eaton Vance Emerging Markets Local Income Fund  Class A Shares 0.30% Eaton Vance Floating Rate Advantage Fund  Class B Shares 0.40% Eaton Vance Floating Rate Advantage Fund  Class C Shares 0.60% Eaton Vance Global Macro Absolute Return Advantage Fund  Class A Shares 0.30% Eaton Vance Global Macro Absolute Return Fund  Class A Shares 0.30% Eaton Vance International Income Fund  Class A Shares 0.30% Eaton Vance Low Duration Fund  Class C Shares 0.60% B-1
